. PER CURIAM.
James C. Lane appeals the denial of his Florida Rule of Criminal Procedure 3.850 motion. We reverse the trial court’s order denying the motion as successive, and remand to the trial court with instructions to (1) issue a new violation of probation'order awarding 506 days credit time served for the time the defendant was incarcerated prior to being sentenced, and (2) mark the box indicating that the defendant is to be awarded credit for time previously served on this count in the Department of Corrections prior to resentencing. See Hidalgo v. State, 729 So.2d 984 (Fla. 3d DCA 1999).
Reversed and remanded.